June 12, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                            ERIC NORRIS, Appellant

NO. 14-13-00431-CV                           V.

          TRIUMPH HOSPITAL OF EAST HOUSTON, L.P., Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Triumph
Hospital of East Houston, L.P., signed December 12, 2012, was heard on the
transcript of the record. The record shows that the trial court lacked subject matter
jurisdiction. We therefore VACATE the trial court’s order and DISMISS this
appeal.

      We order appellant, Eric Norris, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.